Case: 11-40447     Document: 00511735593         Page: 1     Date Filed: 01/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 25, 2012
                                     No. 11-40447
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BOBBY LUCKY,

                                                  Plaintiff-Appellant

v.

KELLI WARD; RICHARD A. TRINCI, JR.; CHUMA ANADUAKA; KATHRYN
ANN BELL; DOCTOR BRUCE SMITH; AND JANE DOE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:05-CV-166


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Bobby Lucky, formerly Texas prisoner # 1048046, filed a complaint under
42 U.S.C. § 1983 against Kelli Ward, Richard A. Trinci, Jr., Chuma Anaduaka,
Kathryn Ann Bell, Dr. Bruce Smith, and Jane Doe. The district court granted
the defendants’ motion for summary judgment and denied Lucky’s motion under
Rule 59(e) of the Federal rules of Civil Procedure. This court affirmed the
district court judgment.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40447      Document: 00511735593   Page: 2   Date Filed: 01/25/2012

                                  No. 11-40447

      More than a year later, Lucky filed in the district court a new motion for
reconsideration or a rehearing, arguing that the district court erred in granting
summary judgment for the defendants because the defendants failed to submit
sufficient affidavits, the trial court failed to issue a scheduling order which
caused him to miss his opportunity to respond to the motion for summary
judgment, and he was impeded in responding by the State of Texas. The district
court denied the motion, noting that it had ruled on some of Lucky’s arguments
when it ruled on his Rule 59(e) motion and that this court had affirmed its
judgment on the matter.
      Lucky now appeals, arguing only reasons why the district court erred in
granting summary judgment. He has identified no error in the district court’s
denial of his new motion for reconsideration. Although pro se briefs are liberally
construed, even pro se litigants must brief arguments in order to preserve them.
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Failure to identify any error
in the district court’s analysis is the same as if the appellant had not appealed
the judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.




                                        2